       Case: 1:18-cr-00701-CAB Doc #: 19 Filed: 09/09/19 1 of 3. PageID #: 61




                        IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


 UNITED STATES OF AMERICA,                          )   Case No. 1:18-cr-00701
                                                    )
        Plaintiff,                                  )   JUDGE CHRISTOPHER A. BOYKO
                                                    )
        v.                                          )   MAGISTRATE JUDGE
                                                    )   THOMAS M. PARKER
 ERIC WITHERSPOON,                                  )
                                                    )
        Defendant.                                  )   REPORT AND RECOMMENDATION
                                                    )

       Judge Christopher A. Boyko referred this matter to the undersigned, pursuant to General

Order 99-49, for purposes for receiving, on consent of the parties, the defendant’s offer of a plea

of guilty, conducting the colloquy prescribed by Fed. R. Crim. P. 11, causing a verbatim record

of the proceedings to be prepared, referring the matter, if appropriate, for presentence

investigation, and submitting a Magistrate Judge’s Report and Recommendation stating whether

the plea should be accepted and a finding of guilty entered. The following, along with the

transcript or other record of the proceedings submitted herewith, constitutes the Magistrate

Judge’s Report and Recommendation concerning the plea of guilty proffered by the defendant.

       1. On September 9, 2019, the defendant, accompanied by counsel, proffered a plea of

             guilty to count 8 of the Indictment.

       2. Prior to such proffer, the defendant was examined as to his competence, advised

             of the charge and consequences of conviction, informed that the Federal Sentencing

             Guidelines are advisory and the Court must consider them but the Court may impose
Case: 1:18-cr-00701-CAB Doc #: 19 Filed: 09/09/19 2 of 3. PageID #: 62
       Case: 1:18-cr-00701-CAB Doc #: 19 Filed: 09/09/19 3 of 3. PageID #: 63




                                          OBJECTIONS

ANY OBJECTIONS to this Report and Recommendation must be filed with the Clerk of Court
within fourteen (14) days of receipt of this notice. Fed. R. Crim. P. 59. Failure to file objections
within the specified time constitutes a WAIVER of the right to appeal the Magistrate Judge’s
recommendation. Id.




                                                 3
